Title: George Morgan to Virginia Delegates in Congress, 16 November 1780
From: Morgan, George
To: Virginia Delegates in Congress


Gentlemen
Philadelphia Novr 16th 1780
I hope you will excuse the trouble I give you in calling your attention to a Subject, which is not only interesting to myself and Several other Citizens of America, but also to the State of Virginia, which you have the Honour to represent. It cannot be unknown to you Gentlemen that some time Since, the Indiana Company were called upon by the Honble the Senate and assembly of your State to set forth their right to a tract of Country on the Ohio which was Ceded to them by the treaty at fort Stanwix in 1768 & of the Consequent proceedings thereon. You Must also as Members of the Honble. the Congress of the United States be acquainted with the Memorial of the Company to Congress on this Subject, requesting them to hear and determine the Case at the Bar of their House, as also that nothing decisive has yet taken effect in consequence of their application. It is unnecessary to go further into a detail of Facts, to Introduce a proposition I have to make to you, in behalf of myself and the rest of the Company; which is to Submit the dispute in Question between the State and the Company, to the arbitration & final Decision of Gentlemen of the first Capacity, Integrity, & Experience upon the Continent, to be Chosen by the Honble. the Congress in the Same Manner as is directed by the articles of Confederation in like Cases, between State and State.
This Proposition is so Consonant to reason & Justice that I hope it will not be rejected. It cannot be the desire of the State of Virginia to oppress and ruin a Number of Individuals who never did them an Injury, there is every reason to Suppose her Councils are governd by more honorable motives If the Company have no right to the Lands in Question there will no doubt be a decision against them, the Compy will be Satisfied, & the State will be applauded for her Candor & Justice in Submitting the dispute to an Impartial discussion.
That the Indiana Company have just Pretensions to this tract of Country, is admitted by a great Number of Gentlemen of the first Character and abilities in the State of Virginia. On the Motion for Compensation to the Company the House of delegates were equally divided, untill the speaker gave the Casting Vote against them. Some of the first Characters in other States and in England have declared their opinions in Support of our right and the Names of Camden, Franklin, Stockton, Glyn[,] Dagge & Henry, Cannot but Impress the Strongest Ideas of the Company’s Right to the disputed Territory.
If then they have pretensions which are warranted by Such respectable Opinions, why should they be refused an unprejudiced Investigation.
I do assure your Honors, that this proposition proceeds from an Ardent desire to Settle the dispute which we are so unfortunate as to have with the State, in the most Amicable manner and with the least Expence possible. It would be our Wish to decline investigating the rights of Virginia to the territorial Jurisdiction if not drove to such a step from necessity & to save ourselves and Families from Impending Destruction. The Act of Virginia for depriving the Company of their property, may possibly be viewed by the United States in a very different light, than what those who promoted it intended.
I intreat you will honor me with an answer in writing & believe me to be with the greatest respect
Gentlemen Yr. most obedt. & very Humb: Set
George MorganAgent for the Indiana Compy.
 